Citation Nr: 1402628	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), 
initially evaluated as 50 percent disabling prior to May 29, 2013, and 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent disability evaluation.  

During the pendency of the appeal, in a September 2010 statement of the case, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of service connection.  Then in a June 2013 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for PTSD to 70 percent disabling effective May 29, 2013.  Since the RO/AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In April 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, indicating that he had been treated by a M.C., M.D. in April 2013 for stress.  Review of the Veteran's electronic claims folder does not show that any attempt was made to obtain these records.  Because VA is on notice that there may be earlier records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, Dr. C's treatment records must be obtained and associated with the Veteran's claims folder.  38 C.F.R. § 3.159(c) (1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain outstanding treatment records from M.C, M.D.  All attempts to locate these records must be documented in the claims folder.  Note that the street number listed on the June 2013 VA Form 21-4142 is incorrect; it should read 9480 rather than 8480.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



